Case 4:19-mj-00516 Document 2 Filed on 06/12/19 in TXSD Page 1 of 2

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory | Wey with:

H)4- Oslom See below NIA - Tower Qunp Fayed 4 is Catt iets

 

 

 

Inventory made in the presence of :

 

Tower dump vequest sevved ty catriess by VSPIS technical cuwei lance group (c. Moo dy)
Inventory of the property taken and name of any person(s) seized: . :

“Teeiey Dore Raq vest... A\\ Himes opera mute

tislzoid, ope a
ATT served 327/14 @ [:44Pm CST - Resalts fecerved

T-Mobile served 3[27/19 @ (43 Pa CST — Results teceived 4lis[2019 (0: SYAMCST

Veriton Seed 3/27 [14 (a \4o pm CST - Results Reeved i a0 9
Sprint Sevved 3(2¢{14 @ TileaAmM CST- Results sfeceived 535 7ANMY

Salt pure oe
JUN 12 7019

David J, Bradley, Clerk of Court

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: 6/12] 14 MA ETCE

 

 

(/ Executing officer ’s signature

Sof HIA Cones, VS foSTAL INSPECTOR

Printéd name and title

 

 

 
Case 4:19-mj-00516 Document 2 Filed on 06/12/19 in TXSD_ Page 2 of 2

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Texas
In the Matter of the Search of )
(Briefly describe the property to be searched d.
or identify the person by name and address) ) Case No QY .
Information Associated with Particular Cellular Towers ) b

) . :
)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of Texas
(identify the person or describe the property to be searched and give its location):

See Attachment "A". This court has authority to issue this warrant under 18 U.S.C., secs. 2703(c)(1)(A) and 271 1(3)(A).

] find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be Seized):

See Attachment "B"

TRUE COPY I CERTIFY
ATTEST:
DAVID J, BRADLEY, Clerk of Court

ny kg i, Lop
YOU ARE COMMANDED to execute this warrant on or before Cprt iC ov not to eae I4 dys)
C in the daytime 6:00 a.m.to10:00p.m. Mat any time in the day or night because godd cause has been established.

   

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to United States Magistrate

(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

 

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of ‘
Date and time issuea: M™ aw 4 ),do1 , DM fl Netti
ij : (5 aw: _— Judge's signature er
City and state: Houston, Texas Frances H. Stacy, United States Magistrate Judge

 

 

Printed name and title
